Title: From Thomas Jefferson to John Barnes, 20 November 1794
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello Nov. 20. 1794.

I have to acknolege the receipt of your two favors of Oct. 19. and Nov. 5. It is possible I may trouble you in some of the various lines of business mentioned in the former, at some future day, and shall do it with entire confidence in you.With respect to the bill of exchange for Messrs. Van Staphorst, I am too far from the scene of business to give any advice as to the rate of exchange which may be allowed. I can only say in general that the money is wanted for Mr. Mazzei, that I withold some other remittances to him, till I can receive this also and send all together, but that still great sacrifices in the rate of exchange ought not to be made, if there be a reasonable hope of a speedy and sensible fall. I can therefore only leave you to the exercise of your own good judgment and of Mr. Blair’s directions in this matter.—Whenever you inclose the bill to me, would it be giving you too much trouble to quote to me the wholesale and retail prices of the articles below at Philadelphia, at that time? If not I should thank you for them. I am with great respect Sir Your most obedt. servt

Th: Jefferson


German oznabrigs.
British     do.
White plains or cottons such as we use for negroes.
striped blankets, for do. good.
plaid hose for do.

